Citation Nr: 0800101	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis B. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to September 1993 and from September 1995 to 
January 1996 including over 8 years of foreign service.  The 
veteran was on the temporary disability retirement list 
(TDRL) from September 1993 to September 1995.   This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2003 rating decision of the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

Resolving reasonable doubt in the veteran's favor, the 
evidence establishes that hepatitis B became manifest during 
active service.  


CONCLUSION OF LAW

Hepatitis B was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II. Factual Background

Service medical records do not reveal any diagnosis of 
hepatitis.  The veteran did test positive for possible 
tuberculosis in March 1982 resulting in approximately two 
months of treatment with isoniazid.  In June 1982, the 
veteran was noted to have elevated liver enzymes, which were 
deemed a side effect of the isoniazid.  
The isoniazid treatment was then terminated.  In July 1991, 
prior to 21 days of temporary duty in Paraguay, the veteran 
was administered hepatitis prophylaxis in the form of 2 cc of 
intramuscular Gamma Globulin.  A February 1993 medical 
examination done while the veteran was stationed in Panama 
produced a primary diagnosis of coronary artery disease.  
This assessment led to the veteran being placed on the TDRL.   

An April 1997 progress note shows that the veteran had been 
referred for assessment of elevated liver function tests 
after recently returning from a 2 week vacation to the 
Philippines with his family.  None of the other family 
members were ill.  A subsequent May 1997 progress note 
indicates that the veteran had had a positive result on a 
hepatitis B test from March 31, 1997 and that it was possible 
that he had had an acute episode of hepatitis B that was 
resolving. An August 1997 liver biopsy report shows a 
diagnosis of chronic hepatitis B with portal and periportal 
hepatitis, stage 1, grade 3.  

In a September 2003 letter, Dr. A, indicated that he was 
treating the veteran in the liver clinic at the Sacramento VA 
Medical Center for chronic hepatitis B.  Dr. A noted that the 
August 1997 liver biopsy revealed grade 3 inflammation 
(chronic inflammatory cells) and grade I fibrosis.  In order 
for the veteran to have had that degree of chronic 
inflammation and fibrosis, Dr. A found that it was more 
likely than not that he developed the chronic hepatitis B 
infection prior to February 1997.

On January 2004 VA liver examination by Dr. G the diagnosis 
was hepatitis B, chronic, active.  The veteran reported that 
he was a radio tech and administrative technician in service.  
He never had any tattoos, blood exposure, IV drug abuse, 
intranasal drug use, sexual partners with hepatitis B, 
alcoholism, transfusions or other risk factors for hepatitis 
B as far as he was aware.  He did not serve in Vietnam and 
did not have any current fatigue, malaise, weight loss or 
other hepatitis B symptoms.  Dr. G commented that he agreed 
with Dr. A's September 2003 statement regarding the onset of 
the veteran's hepatitis.  Because the veteran's August 1997 
biopsy showed chronic inflammatory disease, his infection 
likely predated February 1997.   

In August 2005 the veteran submitted internet information 
from the Center for Disease Control (CDC) indicating that 
about 30 percent of persons with hepatitis B have no signs or 
symptoms.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As the veteran has a current diagnosis of chronic hepatitis 
B, current disability is established.  Thus, the only 
question in this case is whether this chronic hepatitis B 
became manifest during service.   The only two medical 
opinions of record addressing this question are from Dr. A 
and Dr. G.  Both physicians opined that the veteran likely 
developed chronic hepatitis B prior to February 1997 but did 
not specify whether they believed that it became manifest 
prior to separation from service in January 1996.  On the 
other hand there are no medical opinions of record 
affirmatively indicating that the veteran's hepatitis B 
became manifest after his separation from service.   

The Board notes that the bulk of the veteran's time prior to 
February 1997 (i.e. approximately 20 years) was spent in 
service and that he separated from service only one year 
prior.  The Board also notes that during service in March 
1982, the veteran was treated with isoniazid, a drug which 
can cause hepatitis, and that treatment was stopped after the 
veteran's liver enzymes became elevated.  Given these factors 
combined with the uncontroverted medical evidence that onset 
of hepatitis B predated February 1997 and the lack of other 
specific evidence regarding risk factors to which the veteran 
was exposed, the Board finds that reasonable doubt regarding 
the actual onset of hepatitis B should be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102.  Accordingly, 
service connection for hepatitis B is warranted.     

  
ORDER

Entitlement to service connection for hepatitis B is granted.      



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


